OPINION OF THE COURT
Per Curiam.
The Departmental Disciplinary Committee for the First Department has moved to strike respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Respondent was admitted to practice in the Second Department on March 30, 1960.
Respondent was suspended indefinitely as an attorney and counselor-at-law by order of this court entered August 18, 1983. He entered a guilty plea to the charge of grand larceny in the third degree (Penal Law § 155.30), a class E felony, in the Supreme Court, New York County, on March 15, 1985. Upon respondent’s plea of guilty to the felony charge, he has been automatically disbarred (Judiciary Law § 90 [4] [a]).
A certified copy of the disposition has been presented to this court (Judiciary Law § 90 [4] [b]).
Accordingly, the petition should be granted and respondent’s name stricken from the roll of attorneys. (Judiciary Law § 90 [4] [b]; Matter of Cohen, 107 AD2d 189.)
*246Kupferman, J. P., Sullivan, Asch, Bloom and Ellerin, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York.